Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.
 
Claims 7 and 15-20 have been canceled. New claim 21 has been added. 
Claims 1-6, 8-14 and 21 have been considered for examination. 
Receipt of amendment and response dated 8/12/21 is acknowledged.

In response to the amendment the following new rejection is applied to claim 21:
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Instant claims 1 is directed to A dietary supplement comprising: a composition of a pseudograin powder and a leafy vegetable powder, wherein the pseudograin powder is from about 30% to about 40% on a dry weight basis of the composition, and the leafy vegetable powder is about 45% to about 55% on a dry weight basis of the composition, and wherein the composition provides increased bioavailability of magnesium as compared to the salt form of Mg.
Claim 6 is dependent on claim 1 and further limits Claim 1 to the pseudograin is buckwheat and the leafy vegetable is swiss chard.
Newly added claim 21 recite the limitations of claim 1 and 6.
Claim 21 is directed to A dietary supplement comprising: a composition of buckwheat and swiss chard, wherein the buckwheat provides a first plant based source of magnesium and the swiss chard provides a second plant based source of magnesium, wherein the buckwheat is from 30% to 40% on a dry weight basis of the composition, and the swiss chard is from 45% to 55% on a dry weight basis of the composition, and wherein the composition provides increased bioavailability of magnesium as compared to the salt form of Mg. claim 21 does not add any more limitations of claims 1 and 6.
Thus, claim 21 is substantial duplicate of claim 6. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-14 and 21 recites the limitation "the salt form of Mg" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-6 and 8-14 are dependent upon claim 1 and hence rejected under this section.

The following rejection of record has been maintained:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1-4, 9-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/002175 to Abramovich et al., in view of CN 104026450 ANHUI HEMU FOOD CO LTD (Anhui), CN 102302151 to Li (full translation attached) and US 7867525 to Bok et al.
WO 2175 teaches a weekly diet food package comprising 340-350 buckwheat, 450-500 green head cabbage, 290-300 broccoli in addition to other components such as rose flour, coarse bread, beans, lentils, green tea, chicken, salmon, cauliflower, broccoli, Brussel sprouts etc. The combination of buckwheat and cabbage/broccoli meets the instant pseudograin and green leafy vegetables of instant claims and hence inherently a source of magnesium, as described in the instant specification. 
Further, the diet product of WO 2175 meets the instant dietary supplement composition.
Instant claim 9 further requires a binder. The diet composition of WO 2175 teaches flour, beans, coarse bread etc., (page 7 of the translation) which read on the instant binder. 
Instant claims have now been amended to recite “the pseudograin powder is about 30% to about 40% on a dry weight basis of the composition, and the leafy vegetable powder is about 45% to about 55% on a dry weight basis of the composition”. Instant claim 9 also requires the ratio of leafy vegetable to pseudograin is 3:2 on a dry weight basis. WO 2175 does not teach the exact weight percentages or the claimed ratio. 
In this regard, Anhui teaches a nutrition composition comprising 160-200 parts of buckwheat, oats, plum leaf crabs, sea backtrhern leaves, radish seeds, green beans, leaves of hippophae etc. (abstract, claim 1). The composition includes 160 to 200 parts of tartary buckwheat, 40 to 80 parts of oats, 10 to 20 parts of plum leaf crabs, 10 to 15 parts of pomegranate juice, 20 to 40 parts of pigskin jelly, 50 to 60 parts of green beans, 2 to 3 parts of cushaw stems, 2 to 3 parts of malt, 1 to 2 parts of radish seeds, 2 to 3 parts of bitter gourd roots, 1 to 3 parts of oroxylum indicum, 1 to 2 parts of sea backthern leaves, 2 to 3 parts of semen aesculi, 3 to 5 parts of camellia oil and 8 to 12 parts of food additives. Anhui teaches that the composition is rich and balanced, for strengthening and digestion promotion (abstract). The method of preparation of the composition is described in last paragraph of pages 2-3 (steps 1-4). Anhui teaches the buckwheat is employed as powder (page 5, (2)) and the final composition in the form of a granulate (4).
Anhui teaches high amounts of buckwheat (160-200 parts) in comparison to the other parts and implies (from the above composition) about 150 parts of other components for 160 of buckwheat, which falls within the claimed “a pseudograin powder of about 30% to 40% on a dry weight basis of the composition”.  
	Anhui does not teach the instant claimed amount of leafy vegetable.
Li teaches a nutritional composition comprising several food categories and include buckwheat, cabbage, mustard greens, spinach, in addition to other vegetable and meat sources (abstract). [0022] of Li patent teaches 1-3 parts of buckwheat and 5 portions of spinach. The combination of buckwheat and spinach in [0022] meets the instant pseudograin and green leafy vegetables of instant claims 1-4 and hence inherently a source of magnesium.
While Li does not teach the exact amounts of buckwheat and spinach, Li suggest the amounts of buckwheat with respect to the leafy vegetable, spinach.
Furthermore, Bok teaches powder extracts of plant leaves with anti-obesity effects and anti-obesity food compositions, wherein the composition comprising persimmon leaves, buckwheat leaves, Chinese matrimony vine, endive leaves and ginseng, for reducing the weight of the animals or humans (abstract; col. 4, 1 58- to col. 5, | 3). Bok teaches that buckwheat has anti-oxidative property on the body and effects in reducing blood pressure etc., and used for treating vascular effects, further inhibits lipid peroxidation, for treating osteoporosis, adjusting blood pressure and anemia and anemia etc (col. 4, | 27-37). It is noted that endive leaves read on the instant claimed green leaf and hence the combination of buckwheat and endive leaves meet the instant pseudograin (buckwheat) and green leafy vegetables. 
Thus, while  WO 2175 does not teach the claimed amounts pseudograin and leafy vegetable, one of an ordinary skill in the art would have been able to employ buckwheat  and leafy vegetables such as cabbage, broccoli in the claimed amounts because, Anhui teaches a dietary composition comprising buckwheat in amounts as high as that claimed, Li suggests the proportions of buckwheat and leafy vegetables in a nutritional composition that meet the instant claimed ratio of 3:2 and further Bok teaches a composition comprising buckwheat and leaves provide anti-oxidative property on the body, reducing blood pressure etc., used for treating vascular effects, and inhibits lipid peroxidation, for treating osteoporosis, adjusting blood pressure and anemia and anemia etc. WO 2175 and Li are analogous teachings because both references teach buckwheat and other leafy vegetables such as cabbage, in a nutritional composition. Hence, it would have been obvious for one of an ordinary skill in the art to choose the optimum amounts of leafy vegetables (cabbage, spinach etc.) to arrive at the claimed amounts. One of an ordinary skill in the art would have recognized that leaf powder can be included higher amounts as taught by Li and accordingly, would have been able to employ claimed amounts to provide the desired nutrition for cancer patients (WO 2175), for enhancing metabolic function as well as digestive absorption (suggested by Anhui), a simple nutritious food (Li), provide anti-oxidative property as well as reduce blood pressure, treat osteoporosis and anemia (Bok).
Claim 21 is substantial duplicate of claim 6 and therefore rejected under this section, for the reasons mentioned above. With respect to the new limitation “the composition provides increased bioavailability of magnesium as compared to the salt form of Mg”, the above combination of buckwheat and spinach meets the instant pseudograin and green leafy vegetables of instant claims, which is inherently a source of magnesium. Instant claim limitation does not state what is the amount or percentage of increase, increase from what level, increase in which subject or substrate or which route of administration or at what time line? In any event, the resulting composition of Abramovich et al., modified with the teachings of Anhui, Li and Bok teaches instant composition and hence provides claimed bioavailability.

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/002175 to Abramovich et al., in view of CN 104026450 ANHUI HEMU FOOD CO LTD (Anhui), CN 102302151 to Li (full translation attached) and US 7867525 to Bok et al., as applied to claims 1-4 and 9-12 above, and further in view of US 2016/0165941 to Hofmekler.
	
WO 2175, Anhui, Bok and Li references discussed above fail to teach the instant monk fruit extract.

Hofmekler teaches sugar substitutes composition comprising natural ingredients that provide added human health benefits and properties of sugar, without caloric content and glycemic index of sugar. The compositions comprise digestion resistant soluble fiber derived from various starting materials as sugar substitutes and are nutritive, and can be added to any food or nutritional product [0006]. In one embodiment, the composition includes a digestion resistant soluble fiber, a natural fruit extracts such as monk fruit, and a flavor masking agent rice extract (0007, see claims 1, 3 and 5]. The digestion resistant soluble fibers also include buckwheat or quinoa, which meet the instant claimed pseudograin, which provide the product with good digestion and absorption resistant properties in an individual’s gastrointestinal tract [0012]. [0019] teaches that monk fruit (Luo Han Guo) extract provides sweetness without having a bitter aftertaste or adding many additional calories. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant application to include monk fruit extract (also known as Luo Han Guo) of Hofmekler in the diet food composition of WO 2175 (modified by Anhui, Bok and Li references) comprising head cabbage, broccoli and buckwheat with an expectation to provide sweetness to the composition because Hofmekler teaches natural sugar ingredients such as monk fruit extract provide sweetness without caloric content and glycemic index of sugar, and particularly in combination with a digestion resistant soluble fibers such as buckwheat or quinoa. 

7.	Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over any one of WO 2008/002175 to Abramovich et al., in view of CN 104026450 ANHUI HEMU FOOD CO LTD (Anhui), CN 102302151 to Li (full translation attached) and US 7867525 to Bok et al., as applied to claims 1-4 and 9-12 above, further in view of 20130157233 to Leville et al. 
	WO 2175, Anhui, Bok and Li references discussed above fail to teach the instant claimed swiss chard.
	Leville teaches that the composition includes several phytochemicals, including, beta-carotene, lycopene, zeaxanthine, cyanidin, quercetin, lutein etc. [0029-0046]. In particular, cyanidin containing compounds/substances include kale, Swiss chard, corn and fruits such as oranges [0036]. Further, Leville teaches buckwheat as a plant source containing phenolic phytochemicals [0056] for dietary nutrition, and alters eating habits to promote good health [0010]. Leville, discussed above, teaches the composition for several health benefits such as antioxidant activity, anti-carcinogenic effect, prevent antimicrobial effect and prevent conditions such as osteoporosis, kidney diseases and chronic diseases.  Thus, Leville constitutes analogous art to the teachings of WO 2175 and Bok because both WO 2175 and BOK, similar to Leville, teaches nutritional compositions comprising buckwheat.
Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the food or nutritional composition of each of WO 2175 (modified by the teachings of Anhui, Li and Bok), and further employ a combination of cyanidin phytochemical containing Swiss chard of Leville in combination with buckwheat to provide a healthy diet that provides both nutrition, and also promote good health. One skilled in the art would have been motivated because while WO2175 teaches buckwheat in a nutrition composition for cancer patients. Bok teaches buckwheat comprising nutritional composition for anti-obesity effect, Leville also teaches buckwheat as a quercetin containing compound, which prevents allergies and anti-histamine release, provide diabetes and heart diseases, and Leville further suggests Swiss chard as a cyanidin containing source [0036], which contributes to the health benefits such as antioxidant activity, anticancerous activity, prevent infection, osteoporosis etc., discussed above. One skilled in the art would have been motivated to employ optimum amounts of Swiss chard in relation to buckwheat (in WO 2175 or Li) depending on the desired level of cyanidin activity of Swiss chard (Leville) and the quercetin activity and/or anti-obesity effect of buckwheat, (taught by Leville and Bok respectively).
Response to Arguments
Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive.
	Applicants argue that instant amendment regarding increased bioavailability obviates the need to respond to the above rejection. It is argued that the references do not teach or suggest the instant claimed composition comprising the claimed amounts or the ratio of pseudograin and leafy vegetable powder. Applicants argue that the absence of a substantive response to the rejections should not be taken to mean Applicant believes the rejection to be well taken or that Applicant acquiesces therein.     
However, the argument is not found persuasive because they do not clearly point out the patentable novelty of the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. A mere argument that instant claims have been amended to include the new limitation regarding bioavailability, without actually showing why the prior does not provide the argued limitation, is not found persuasive and further the argument amounts to a general allegation that the claims define a patentable invention. 
In the instant case, the references of record teach the claimed components and suggest the claimed amounts. Applicants previously argued (11/10/21) that the claimed ranges result in the availability of multiple forms of magnesium and reduces GI side effects common with other forms of magnesium. However, the argument is not persuasive because, instant claims recite the weight ranges of “from about” and “to about”, which does not necessarily limit the claims to specific ranges as argued. Applicants have not defined the term “about” and instead the definitions on page 6 of the specification states that the numerical ranges are approximate. Further, Applciants have not provided the criticality of the claimed ranges because they have not shown of the argued property does not occur outside the ranges claimed, particularly, given the approximation of the ranges and the term “about”, the claimed weight ranges are not specific. Hence, the argument is not persuasive. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611